Title: To George Washington from Major Henry Lee, Jr., 30 June 1780
From: Lee, Henry Jr.
To: Washington, George



sir:
Paramus [N.J.] June 30th 80.

I examined the country directed by your Excellency yesterday. I find a position most convenient for an army on the road by Captain Marsailles to Col. Dey’s. Having passed Marsailles house one mile, you arrive at the junction of the Paramus & Dey’s road. Here commences the position I allude to, & continues along Deys road. a very copious branch of water runs close to the camp in front—smaller streams which sometimes fail, are on the flanks & in rear. Two roads only lead to the camp from the enemy; one on each Flank. these two roads become one after passing totowa bridge one mile on the eastern side of the river. On the western side of the r[i]ver runs the road to acquaquanunc & the Mountain meeting house—On the eastern side of the neck in front of the camp is a range of mountains impervious to the march of an army.
From this position are three routes of retreat, all easy, the one towards chatham by the two-bridges a[t] little falls: a second to Pumpton plains, & a third to Pumpton by Ogdens mills. One days ma[r]ch will bring the army to Morris town or to Ramepaugh. The country is very well supplied with green forage. The woods in front & rear are alike; both mountainous. Few whigs live in the neighborhood—Should the army encamp among them, it would be very encouraging to distinguish them.
From this days intelligence I remain in opinion, That ambuscade would succeed in Bergen-woods. I also think that procrastination will loose the opportunity. I apprehend they will retire, or be strengthened. Tomorrow night will be convenient—If your Excy app[r]oves of it the reinforcement ought to reach Fells house this evening.
Could not artillery move to the N. bridge by 10 on the morning of attempt; if the First plan fails, then co-erce ⟨the⟩m from their position. I have the honor to be sir with inviolable attachment your Excys h: sert

Henry Lee Junr

 